DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 17-20 and 21-36 in the reply filed on 12/15/21 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao et al. (US pub 20190333875).
	With respect to claim 17, Liao et al teach a method of manufacturing a semiconductor package device, the method comprising (see figs. 1-14 and associated text): 
forming a first patterned metal layer 112 of an interconnect structure over a substrate 110;
disposing a permalloy device 124 over the first patterned metal layer by performing a pick and place operation on a permalloy device 124; 
forming a second patterned metal layer 122 of the interconnect structure in the same tier as the permalloy device; 
forming a third patterned metal layer 132 of the interconnect structure over the second patterned metal layer and the permalloy device, wherein the first patterned metal 
bonding a semiconductor die 162,172 to the interconnect structure.  
	With respect to claim 18, Liao et al teach forming the coil of the interconnect structure further comprises: forming a patterned dielectric layer 118 over the substrate; and forming the first patterned metal layer in the patterned dielectric layer. 
With respect to claim 19, Liao et al teach forming a dielectric layer 135/138 surrounding the second patterned metal layer and the permalloy device.
With respect to claim 20, Liao et al teach forming a conductive bump 154 on a surface of the substrate opposite the interconnect structure and electrically coupled to the semiconductor die.  
Claim(s) 21-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao et al. (US pub 20190333875).
	With respect to claim 21, Liao et al teach a method of manufacturing a semiconductor device, the method comprising: (see figs. 1-14 and associated text): 
receiving a semiconductor substrate 110; 
forming an interconnect structure over the semiconductor substrate, comprising:
forming a first patterned metal layer 112 over the semiconductor substrate; 
performing a pick and place operation to dispose a permalloy device 124 over the first patterned metal layer; 
forming a second patterned metal layer 122 in the same tier as the permalloy device; and
forming a third patterned metal layer 132 over the second patterned metal layer and the permalloy device, 
wherein the interconnect structure comprising a conductive coil including horizontally-extending metal lines 12,122,132 ; and vertically-extending vias 114,314 
With respect to claim 22, Liao et al teach the interconnect structure further comprises: a dielectric material 135/138 configured to electrically insulate the permalloy device from the conductive coil, wherein the dielectric material comprises at least one of oxide, nitride or carbide. See para 0018.
With respect to claim 23, Liao et al teach the conductive coil comprises copper. See para 0012.
With respect to claim 24, Liao et al teach the conductive coil comprises a diameter between about 10 m and about 20 m. See para 0029.
With respect to claim 25, Liao et al teach the permalloy device comprises NiFe. See para 0023.
With respect to claim 26, Liao et al teach the permalloy device comprises a ring shape. See para 0029.
With respect to claim 27, Liao et al teach the conductive coil comprises the first patterned metal layer 12, the second patterned metal layer 122 and the third patterned metal layer 132, and the permalloy device is disposed at the same tier of the second patterned metal layer, wherein the second patterned metal layer is disposed between the first patterned metal layer and the third patterned metal layer.  
With respect to claim 28, Liao et al teach the second patterned metal layer is a metal-2 (M2) layer.  
With respect to claim 29, Liao et al teach the conductive coil further comprises: a via layer 114 coupled between the first patterned metal layer and the second patterned metal layer, wherein a first metal line of the first patterned metal layer has a width greater than that of the via of the via layer.  
 a distance between the permalloy device and a second metal line 122 (left) of the second patterned metal layer equals to that between the permalloy device and a third metal line 122 (right) of the second patterned metal layer, wherein the permalloy device is disposed between the second metal line and the third metal line of the second patterned metal layer.  

Claim(s) 31-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao et al. (US pub 20190333875).
	With respect to claim 31, Liao et al teach a method of manufacturing a semiconductor device, the method comprising: (see figs. 1-14 and associated text): 
receiving a substrate 110; 
providing a first semiconductor die 162 and a second semiconductor die 172 over the substrate, wherein an interconnect structure is disposed between the substrate and the first semiconductor die; 
forming a plurality of patterned metal layers 112, 122, 132 and a plurality of via layers 114, 314 of the interconnect structure over the substrate, comprising: 
forming a first layer 112 of the plurality of patterned metal layers over the substrate;
disposing a permalloy device 124 over the first layer of the plurality of patterned metal layers by performing a pick and place operation on a permalloy device; 
forming a second layer 122 of the plurality of patterned metal layers in the same tier as the permalloy device; and 
forming a third layer 132 of the plurality of patterned metal layers over the second layer of the plurality of patterned metal layers and the permalloy device; and 
forming a plurality of via layers 114, 314 of the interconnect structure over the substrate, wherein the patterned metal layers and the via layers comprise an 
With respect to claim 32, Liao et al teach a distance between the permalloy device and one of the metal features of the inductor is between about 10 m and about 30 m. See para 0029.
With respect to claim 33, Liao et al teach a conductive bump 154 on a surface of the substrate opposite the interconnect structure, the conductive bump being electrically coupled to the first semiconductor die and the second semiconductor die through the interconnect structure.  
With respect to claim 34, Liao et al teach the permalloy device is electrically isolated from the metal features.  
With respect to claim 35, Liao et al teach a conductive connector 138 electrically coupling the interconnect structure with the first semiconductor die.  
With respect to claim 36, Liao et al teach: a dielectric material 118, 128, 138, 148, 158, 152, 182 encapsulating the interconnect structure, the first semiconductor die and the conductive connector.   
       Conclusion

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814